Citation Nr: 0602043	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  96-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from May 1995 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a left arm disorder.

The Board remanded the claim in September 2000 and February 
2004 for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on her behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed left arm disorder for which 
service connection may be granted.


CONCLUSION OF LAW

A left arm disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in May 2001, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised her of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  She has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran complained 
of pain in her left arm in September 1995.  She noted that 
she had been experiencing the pain for three days.  The 
diagnosis was possible stress fracture.  No x-ray reports 
were included in the veteran's service medical records.  The 
veteran also complained of pain in her left shoulder, 
extending into her left arm and hand, in November and 
December 1995.  No separation examination was included in the 
veteran's service medical records.

A January 1997 VA treatment note reported complaints of pain 
in the veteran's left arm and hand.  In a February 1998 VA 
examination report, the veteran complained of intermittent 
pain in her left biceps and forearm.  The veteran reported 
mild tenderness to palpation in the left biceps and forearm.  
The examiner indicated that there was currently chronic 
intermittent muscle pain in the left shoulder and forearm, 
with no evidence of current bursitis, tendonitis, or 
arthritis.

The Board remanded the claim in September 2000 with 
instructions to schedule the veteran for a VA examination.

An October 2000 VA examination report included an evaluation 
of the veteran's left shoulder disability, but beyond 
referring to the veteran's complaints regarding her left arm, 
did not offer any specific diagnosis or comments regarding 
any claimed left arm disorder.  An October 2000 VA x-ray 
report, completed in conjunction with the VA examination, 
noted an old, non-united fracture of the left scaphoid that 
was present.

A January 2001 VA x-ray report noted that a follow-up x-ray 
was requested.  The x-rays of the left wrist were interpreted 
as showing a normal left wrist.

An April 2001 rating decision granted service connection for 
a left shoulder disorder.

A July 2001 VA examination report noted that the veteran had 
diffuse joint complaints of uncertain etiology.

A December 2001 VA treatment note indicated a diagnosis of 
mild carpal tunnel syndrome, but did not specify which wrist 
was affected.

A January 2002 VA treatment note reported that the veteran 
described pain and numbness in both hands and arms.  The 
physician noted that the diagnosis was unclear secondary to 
multiple disassociated symptoms having been reported.

A February 2003 VA examination report evaluated the veteran's 
shoulder, but did not offer a diagnosis or comment regarding 
her claimed left arm disability.

The Board remanded the claim in February 2004 with 
instructions to schedule the veteran for a VA examination to 
determine whether the veteran had a currently diagnosed left 
arm disorder.

A January 2005 VA examination report noted that the examiner 
reviewed the claims folder.  The examiner noted that he did 
not find any mention of a left arm injury in the claims 
folder.  The examiner noted the veteran reported pain 
throughout her body.  He stated that there was "no chronic 
arm condition that I can find in her military record, and 
there is no arm condition that can [cause] global pain 
throughout the whole upper extremity with no nerve pattern."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court of has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

While the record reflects complaints of pain associated with 
the veteran's left arm, the clinical evidence does not 
reflect that the veteran has a currently diagnosed underlying 
disorder for which service connection may be granted.  The 
January 2005 VA examiner specifically noted the complaints of 
pain throughout the veteran's body and indicated that there 
was "no chronic arm condition that I can find in her 
military record, and there is no arm condition that can 
[cause] global pain throughout the whole upper extremity with 
no nerve pattern."  The Board notes that pain is not, of 
itself, a disorder for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (unless a veteran suffers from an 
underlying disability or condition, such as loss of normal 
body working movements, joint disability, or muscle 
disability, then pain otherwise experienced is not a 
compensable disability).  Accordingly, in the absence of a 
currently diagnosed disorder, service connection for a left 
arm disorder is denied.


ORDER

Entitlement to service connection for a left arm disorder is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


